Swing, J.
This cause is here on error to the judgment of the court of common pleas. The only question of issue arises out of the construction to be given to the will of August W. Frank, deceased.
It seems to us that the contention of testator is clearly expressed to the effect that the said Margaretta M. Frank was to receive only the one-third of income arising from the real estate situate in the city of Cincinnati, and that she was only to receive one-third of the proceeds of the sale of the real estate which lies outside of the city of Cincinnati and which said real estate was directed by said will to be sold.
The property sold, which is in dispute, was property lying within the city, as far as the provision of the will is concerned. It was such at the time of the death of testator, although afterwards it was sold, not under the terms of the will, but under the provisions of the statute, and the proceeds became impressed with the same character as the land which was sold.
The judgment of the court of common pleas being in accordance with this holding, the same will be affirmed.